Ejectment. The plaintiff claimed under a grant to William Whitfield, which was prior, in date, to that under which the defendant claimed, and deduced a regular title from the grantee to himself. The question, as it turned out, was one of boundary. The surveyor stated that certain lines, delineated on the survey, which constituted a part of the case, and beginning at a particular corner, and called yellow lines, were laid down by the direction of the        (549) defendant, who said they were the boundaries of the land granted to Whitfield, under whom the plaintiff claimed. The defendant contended, although his was the junior grant, yet that he had been in the actual possession of the land on which the grants lapped for more than seven years, claiming it as his own and adversely to all the world, and such was the fact if the grant to Whitfield began where the plaintiff alleged it did. But upon the evidence it appeared that within the yellow lines, admitted by the defendant to be those of the Whitfield grant, was a slip of land cleared and enclosed by the defendant, not more than four years before the bringing of the action, and that he had no other possession within those lines. Upon this being made to appear, and upon the testimony of the surveyor as to the declarations of the defendant, the plaintiff contended that he had proved the defendant a trespasser and entitled himself to a verdict, and moved the court to charge to that effect. The course, however, did not here stop, but underwent a laborious investigation, nor does it appear how this objection of the plaintiff was disposed of, nor does the court in its charge notice it. There was a verdict for the defendant and the plaintiff appealed.
From the fact that this motion was not noticed by his Honor we are to conclude that his Honor did not agree with the counsel of the plaintiff, and overruled his motion. We think, if this *Page 386 
were so, the court erred; and if it were not literally so, there was error in not charging as requested by counsel that the plaintiff was entitled to a verdict upon the point when made by the plaintiff's counsel. What an individual says concerning his own rights and interest is always evidence against him, and evidence of the highest character. When the parties went upon the land for the purpose of surveying it, in this as in every other similar case, the plaintiff's lines were first to be (550)  run, to ascertain where the land was he claimed. The surveyor, ignorant where to commence, was directed by the defendant to begin at a particular spot, which he asserts is the beginning corner of the plaintiff's land, and the yellow lines are run by his direction, as being the lines of the Whitfield grant. Here, then, was his distinct admission as to the boundaries of that grant, and within them he had cleared and fenced in land, within four years before the bringing of the action. He had not had seven years' adverse possession of that strip, under title. We think, under the testimony, the plaintiff was entitled to a verdict for the land so cleared within the yellow lines, and that the court ought so to have instructed the jury.
PER CURIAM.                                      Venire de novo.
(551)